EXHIBIT 10.2
 
 
AMENDMENT TO THE AGREEMENT AND PLAN OF REORGANIZATION
 
This Amendment to the Agreement and Plan of Reorganization (hereinafter this
"Amendment") is entered into on this __ day of May, 2010, by and among AE
Biofuels, Inc., a Nevada corporation (“Parent”), American Ethanol, Inc., a
Nevada corporation and wholly-owned subsidiary of Parent (“American Ethanol”)
and AE Biofuels Technologies, Inc., a Delaware corporation  and wholly-owned
subsidiary of Parent (hereinafter "Technologies") on one hand; and Renewable
Technology Corporation, a Delaware corporation (hereinafter "RTC"); Clifford
Bradley and Bob Kearns (hereinafter, Clifford Bradley and Bob Kearns shall be
known collectively as the "Minority Stockholders"), on the other hand.  Terms
not defined herein are defined in the Merger Agreement (defined below).
 
RECITALS
 
WHEREAS American Ethanol, RTC and the Minority Stockholders entered into that
Agreement and Plan of Reorganization on February 28, 2007 (the “Merger
Agreement”);
 
WHEREAS, the Minority Shareholders collectively own 100% of the outstanding
capital stock of RTC;
 
WHEREAS, RTC is a holding company whose sole asset are 49% of the outstanding
shares of Energy Enzymes, Inc. (“EEI”), a Delaware corporation;
 
WHEREAS, the Board of Directors of American Ethanol and RTC have determined that
the Merger Milestones (as defined in the Merger Agreement) has been reached, and
therefore American Ethanol has the right consummate the merger with RTC, and to
issue shares of American Ethanol restricted common stock to the stockholders of
RTC upon the terms and conditions set forth in the Merger Agreement;
 
WHEREAS, on June 23, 2006, the Parent and American Ethanol entered into an
Agreement and Plan of Merger, which agreement was amended and restated on July
19, 2007 (the “Reverse Merger Agreement”).  Pursuant to the Reverse Merger
Agreement, the Parent agreed to reincorporate into the State of Nevada (the
“Reincorporation”) and American Ethanol agreed to merge with and into a
wholly-owned subsidiary of the Parent, with American Ethanol as the surviving
corporation (the “Reverse Merger”).  On December 7, 2007, the Parent and
American Ethanol completed the Reverse Merger and issued to the former
shareholders of American Ethanol shares of the Parent’s common and preferred
stock in exchange for all of the outstanding shares of American Ethanol common
and preferred stock;
 
WHEREAS, as a result of the Reverse Merger, the Parent is the
successor-in-interest to American Ethanol, and therefore all Parties desire that
RTC and the Minority Stockholders acquire shares of common stock of the Parent,
and not American Ethanol, in connection with the transaction described in the
Merger Agreement;
 
WHEREAS, American Ethanol transferred all of its shares of EEI to Technologies;
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, RTC has an authorized capitalization consisting of 1,000 shares of
$0.001 par value common stock, of which 1,000 shares shall be issued and
outstanding and owned by American Ethanol as of the Closing of the Merger
Agreement;
 
WHEREAS, the boards of directors of the Parent, American Ethanol, Technologies
and RTC, respectively, deem it advisable and in the best interests of such
corporations and their respective stockholders that the Merger Agreement be
amended so that RTC shall merge with and into Technologies, the stockholders of
RTC shall acquire shares of the Parent (and not American Ethanol) pursuant to
this Amendment and the Delaware Certificate of Merger (in the form attached
hereto as Exhibit A) and pursuant to applicable provisions of law (such
transaction hereafter referred to as the "Merger");
 
WHEREAS, the Minority Stockholders beneficially own 1,000 shares of common stock
of RTC (totaling 100% of the total fully diluted outstanding shares of RTC) and
its board of directors and stockholders deem it advisable and in the best
interests of the Minority Stockholders to bring about the Merger on the terms
and conditions described in this Amendment;
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and covenants herein contained and intending to be
legally bound hereby, the Parties hereby respectively enter into an agreement,
for which the sufficiency of which considerations is hereby acknowledged as
follows:
 
AGREEMENT
 
1. Amendment
 
(a)  Each of the Parent and Technologies shall be made a “Party” to the Merger
Agreement, as hereby amended.
 
(b)  The following definitions under Section 1 shall be amended as follows:
 
“AE Stock” shall mean the common stock of Parent, not American
Ethanol.  Further, “Merger Consideration” and the “AE Closing Shares” shall also
refer to the common stock of Parent, not American Ethanol.
 
(c)  Section 2 shall be amended and restated in its entirety as follows:
 
“2.  Plan of Reorganization.  The Parties to this Agreement do hereby agree that
RTC shall be merged with and into AE Biofuels Technologies,
Inc.(“Technologies”), a Delaware corporation and wholly-owned subsidiary of AE
Biofuels, Inc., a Nevada corporation (“Parent”) with Technologies serving as the
Surviving Corporation, upon the terms and conditions set forth herein and in
accordance with the provisions of the DGCL.  It is the intention of the Parties
that this transaction shall qualify as a tax-free reorganization under Section
368(a)(2)(D) of the Internal Revenue Code of 1986, as amended, and related
sections thereunder.”
 
(d)  Section 3(a)(1) and (b) shall be amended as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
“3.Terms of Merger.  In accordance with the provisions of this Agreement and the
requirements of applicable law, RTC shall be merged with and into Technologies
as of the Effective Time (the terms “Closing” and Effective Time” are defined in
Article 7 hereof).  Technologies shall be the Surviving Corporation and the
separate existence of RTC shall cease when the Merger shall become
effective.  Consummation of the Merger shall be upon the following terms and
subject to the conditions set forth herein:
 
(a)  Corporate Existence.
 
(1)  As of the Effective Time: (i) the Surviving Corporation shall continue its
corporate existence as a Delaware corporation and it shall thereupon and
thereafter possess all rights, privileges, powers, franchises and property
(real, personal and mixed) of RTC; (ii) any debts due to RTC, on whatever
account, any causes of action and any other things belonging to RTC shall be
taken and deemed to be transferred to and shall be vested in the Surviving
Corporation by virtue of the Merger without further act or deed; and (iii) any
rights of creditors and any liens, if any, upon any property of RTC shall be
preserved unimpaired, limited in lien to the property affected by such liens
immediately prior to the Effective Time, and any debts, liabilities and duties
of RTC shall thenceforth attach to the Surviving Corporation.
 
(b)  Events Occurring Immediately prior to the Effective Time.  Immediately
prior to the Merger becoming effective, on the day of such effectiveness
Technologies shall consummate the Merger under Section 251 of the DGCL by filing
a Delaware Certificate of Merger between RTC and Technologies with the Secretary
of State.
 
2.  Other Provisions.
 
(a)  The Parties agree that this Amendment has been amended pursuant to Section
16(d) of the Merger Agreement and shall upon execution between the Parties
hereto, always form an integral part of the Merger Agreement and shall always be
read as a part and parcel of the Merger Agreement.  Any further amendment to the
Merger Agreement and/or this Amendment shall continue to be governed by the
Section 16(d) of the Merger Agreement.
 
(b)  Except as expressly modified by this Amendment, all terms and provisions of
the Merger Agreement are hereby ratified and confirmed and shall be and shall
remain in full force and effect, enforceable in accordance with their terms.
 
(c)  The Parties agree to execute this Amendment in any number of counterparts
(including by facsimile) and by the Parties in separate counterparts (including
by facsimile), each of which shall be deemed an original, but all of which such
counterparts shall together constitute but one and the same agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized representatives as of the day and year first
above written.
 
AE BIOFUELS, INC.
 
RENEWABLE TECHNOLGY CORPORATION
         
/s/ Eric McAfee
 
/s/ Clifford Bradley
 
Name:  Eric A. McAfee
 
Name: Clifford Bradley
 
Title:  CEO
 
Title: President
         
AMERICAN ETHANOL, INC.
 
CLIFFORD BRADLEY
          /s/ Eric McAfee   /s/ Clifford Bradley  
Name:  Eric A. McAfee
  By: Clifford Bradley  
Title:  CEO
             
AE BIOFUELS TECHNOLOGIES, INC.
 
ROBERT KEARNS
          /s/ Eric McAfee   /s/ Robert Kearns  
Name:  Eric A. McAfee
  By: Robert Kearns  
Title:  CEO
     

 
4
 
 